Citation Nr: 0522767	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  05-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for eczema, classified as 
involving the upper extremities, currently assigned a 10 
percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from October 1942 to July 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO), which confirmed a 
10 percent evaluation for eczema, classified as involving the 
upper extremities.

An August 2005 motion by appellant's representative to 
advance this appeal on the Board's docket for good cause 
(appellant's age) was subsequently granted.  

The case is now ready for the Board's appellate 
determination.  

Parenthetically, a March 1994 rating decision denied, in 
part, service connection for psoriasis.  In the event 
appellant wants to reopen that claim, he should so inform the 
RO for appropriate action to be undertaken.  Kellar v. Brown, 
6 Vet. App. 157 (1994).


FINDING OF FACT

The appellant's service-connected eczema is manifested 
primarily by a few pigmented patches.  The eczema does not 
result in ulceration, tenderness, scaling, disfigurement, or 
other functional impairment; does not require systemic 
therapy; and has been medically described as affecting 
substantially less than 20 percent of the body.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for the service-connected eczema have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.118, Code 7806 (effective August 30, 
2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the eczema disability over the years 
are documented in the claims folder.  VA clinical records 
were obtained and an appropriate April 2004 VA dermatologic 
examination was conducted, which was sufficiently detailed 
and comprehensive regarding the nature and severity of the 
skin disorder.  It has not been alleged that said examination 
was inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Said clinical records and examination are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected skin disorder at issue, 
and provide a clear picture of all relevant symptoms and 
findings.  

Additionally, appellant was issued a Statement of the Case, 
which included relevant laws and regulations, rating 
criteria, discussion of relevant clinical evidence, and a 
detailed explanation of the rationale for the adverse 
decision.

It does not appear that appellant or his representative has 
informed the VA of the existence of any available, 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue in question.  See 
Mayfield, supra.  

Appellant has also submitted private clinical records in 
support of the claim.  He recently submitted with his June 
2005 Substantive Appeal certain November 2004 and May 2005 
private clinical records, without waiver of RO jurisdiction.  
However, a remand of the case pursuant to 38 C.F.R. § 19.37 
(2004) does not appear necessary, since such records 
pertained primarily to seborrhea and basal cell carcinoma, 
rather than the service-connected eczema, and, thus, are not 
relevant.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's disability rating 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  In any event, the RO 
issued a March 2004 VCAA notice on said claim on appeal, 
prior to the June 2004 rating decision that is the subject of 
this appeal, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Said VCAA notice adequately informed appellant and his 
representative that he should submit evidence of increase in 
severity of the eczema disorder, including medical evidence 
or statements from individuals and/or the appellant 
describing their observations concerning his symptoms.  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected eczema 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

It should be pointed out that appellant filed a claim for an 
increased rating for the service-connected eczema in question 
after the VA amended its regulations for rating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, said amended 
regulations are applicable in this case.  See the Statement 
of the Case, which set out said amended regulations.  
Additionally, the 10 percent evaluation for said disability 
is a "protected" rating, since it has been in effect for 
more than 20 years.  See 38 C.F.R. § 3.951(b) (2004).  

Under amended Diagnostic Code 7806, a 10 percent evaluation 
may be assigned for eczema affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation may be assigned for eczema affecting 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation may be assigned for eczema 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
August 30, 2002).

Appellant's service medical records reveal that eczema was 
diagnosed, and was limited to the hands.  An August 1945 
rating decision granted service connection and assigned a 10 
percent evaluation for eczema of the hands, based on service 
aggravation.  VA examinations dated in the 1940's and 1950's 
revealed that he had mild eczema limited to the upper 
extremities; and that he was employed as a bus driver.  

VA clinical records reveal that in December 1993, appellant's 
complaints included arm and leg itching.  

Private clinical records reveal that in October 1999, a shave 
biopsy of the right medial thigh and mid-upper back 
respectively showed lichen planus-like keratosis and Clark's 
nevus.  In 2000, appellant was treated for intertrigo and a 
groin rash.  

VA clinical records reveal that in January 2002, 
erythematous, scaly patches were noted on the right cheek, 
right lateral thigh, and right proximal leg.  Eczematous 
dermatitis was diagnosed and new topical medications were 
prescribed.  In April 2002, pink patches on the cheeks were 
reported.  In September 2003, seborrheic dermatitis of the 
scalp was noted and medicated cream for groin area dermatitis 
was prescribed.   

Private clinical records dated from November 1991 to March 
2004 primarily pertain to treatment for actinic keratoses of 
the left temple, seborrheic keratoses of the left upper back, 
posterior/anterior right flank, and right ear, and seborrhea 
of the face and scalp.  A history of basal cell carcinoma of 
the mid-back was noted.

On April 2004 VA dermatologic examination, appellant 
complained of itching and a rash involving the head, arms, 
and groin, for which he utilized steroid cream.  
Significantly, it was noted that the itching was controlled 
with said cream.  Clinically, there was an approximate 5 x 3, 
slightly erythematous area over the nape of the neck, without 
vesicles, tenderness, ulceration, lesions, or scaling.  The 
right groin area had an approximate 2 x 1, slightly 
erythematous area, without vesicles, tenderness, ulceration, 
or scaling; and the left groin crease had an approximate 1 x 
1 pigmented patch, without vesicles.  There was a 3 x 2 
pigmented patch on the dorsum of the right hand and a 3 x 4 
pigmented patch over the left hand, without tenderness, 
ulceration, lesions, erythema, inflammation, or scaling.  
Significantly, the examiner opined that the eczema was under 
control with medication; that total percentage of exposed and 
nonexposed bodily areas affected by the rash was less than 1 
percent; and that there were no disfiguring skin lesions.  

Private clinical records dated from November 2004 to May 2005 
primarily pertain to treatment for seborrhea, including the 
groin area.  A history of basal cell carcinoma of the back 
was noted.  

Private and VA clinical records reveal that appellant was 
prescribed medicated lotions, creams, ointments, and shampoos 
for his skin disorders.  However, it has not been indicated 
that systemic therapy, such as involving immunosuppressive 
drugs, has been prescribed for his skin disability.  

It should be reiterated that service connection is currently 
only in effect for eczema.  Although appellant has received 
treatment for actinic keratoses and seborrhea primarily 
involving the head/scalp area, and basal cell carcinoma of 
the mid-back, such skin disorders may not be considered in 
rating the service-connected eczema, to the extent the other 
skin disorders are reasonably differentiable therefrom.  
Although on recent VA dermatologic examination, appellant had 
a few pigmented patches of eczema involving the hands, 
posterior neck, and groin, the eczema was described as 
controlled with medication, and did not result in any 
tenderness, ulceration, scaling, disfigurement, or other 
functional impairment; and the bodily area affected by the 
rash was less than 1 percent.  Thus, the involved area does 
not more nearly approximate the 20-percent bodily area 
requisite for the next higher evaluation.  Additionally, it 
is neither alleged nor shown that systemic therapy, such as 
involving immunosuppressive drugs, has been prescribed for 
the service-connected eczema.  Rather, the skin disorder has 
been treated and controlled with topical therapy.  Thus, an 
evaluation in excess of 10 percent for the service-connected 
eczema would not be warranted under the applicable new 
version of Code 7806.  

Since the service-connected skin condition is manifested 
primarily by a few pigmented patches of eczema that are not 
disfiguring and do not result in any tenderness, ulceration, 
scaling, or other functional impairment, there does not 
appear to be any considerable industrial impairment resulting 
therefrom.  See 38 C.F.R. § 4.10.  An extraschedular 
evaluation is not for consideration, since the evidence does 
not show that the service-connected skin disability presents 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The appellant has not 
been frequently hospitalized for the service-connected skin 
condition, nor has it been shown to markedly interfere with 
employment.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of the skin disability rating issue on 
appeal, for the aforestated reasons.



ORDER

An increased rating for eczema, classified as involving the 
upper extremities, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


